Citation Nr: 0020360	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to a service-connected bilateral knee disorder.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an increased rating for recurrent 
dislocation of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for recurrent 
dislocation of the right knee currently evaluated as 10 
percent disabling.

5.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence for a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  During the course of this claim, the veteran 
relocated, and the appeal has continued from the RO in 
Muskogee, Oklahoma.  The veteran had active service from May 
1972 to June 1974.

The veteran's claims for increased ratings for left and right 
knee disabilities, and his claim for a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on the need 
for convalescence for a service-connected right knee 
disability are discussed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence of record to show that the 
veteran's service-connected right and left knee disabilities 
have caused or chronically worsened a claimed low back 
disability.

2.  The veteran has level III hearing in the right ear and 
level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for secondary service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service-connected 
under 38 C.F.R. § 3.310(a) (1999).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The veteran does not argue, nor does the record reasonably 
relate, that he had a low back disorder that began or is a 
result of active service.  Rather, the veteran's central 
contention is that he currently has a low back disorder that 
is a result of his service-connected bilateral knee disorder.  
A March 1975 rating decision granted service connection for 
recurrent dislocations of the bilateral knees, finding that 
the left knee was not disabling to a compensable degree, but 
that the right knee was 10 percent disabling.  An August 1993 
rating decision found that each knee was 10 percent 
disabling, for a combined 20 percent evaluation.  

As a result of his November 1996 claim, the veteran was 
afforded a VA examination in March 1997.  The veteran 
informed the examiner that an MRI study obtained earlier 
showed "bulging disks."  The examiner stated the veteran 
presented no postural abnormalities, and X-rays showed no 
evidence of bony pathology.  The examiner stated that he did 
not have the MRI report, and that the veteran's complaints of 
back pain were mechanical in nature.  He concluded that there 
was no relationship between the veteran's knees and his low 
back pain, but rather that they were separate entities.  The 
RO later obtained the MRI report, dated in March 1994, which 
showed annular bulging in the cervical spine or neck region, 
at the C4-5 level, but was otherwise unremarkable.

The veteran was afforded a hearing before an RO hearing 
officer in June 1998.  He stated that after having foot 
surgery his orthopedic surgeon informed him that his weight 
distribution was different which would impact his back.  The 
veteran also related current back pain.  

In light of the above, the Board finds that this claim is not 
well grounded.  Towards this end, it is by no means clear 
that the veteran currently suffers from any pathology 
pertaining to the lumbar spine.  The March 1994 MRI report 
only noted bulging at the C4-5 levels; no evidence of bulging 
or abnormality was noted in the lumbar spine.  Further, the 
X-ray taken in conjunction with the March 1997 VA examination 
did not show degenerative changes.  The only diagnosis made 
at the time of the March 1997 VA examination was of pain.  
However, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet App 282 (1999).  In the absence of evidence of a 
claimed disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Moreover, even assuming, without deciding, that the veteran 
has a low back disorder, the veteran has not submitted any 
medical evidence that would reflect that his service-
connected bilateral knee disorder has caused or in any way 
aggravated any current low back disorder.  Only his 
statements have established such a nexus.  However, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
addition, statements as to a diagnosis from a physician to 
the veteran, as filtered through a layperson's mind, are 
likewise insufficient to render the claim well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As the veteran has not submitted evidence that he currently 
has a low back disorder or that a relationship of any sort 
exists between any putative disorder and his service-
connected bilateral knee disorder, the Board must conclude 
that this claim is not well grounded.  In so doing, the Board 
notes that it has not been made aware of any outstanding 
evidence which could serve to well ground the veteran's claim 
for service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

II.  Increased Evaluation

The veteran's claim for an increased evaluation for bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

As a result of his November 1996 claim for an increased 
evaluation for bilateral hearing loss, the RO afforded the 
veteran a VA audiological examination in March 1997.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
85
90
LEFT
5
10
60
80
80

The average pure tone threshold was 61 decibels in the right 
ear and 58 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 92 percent in the left ear.

The veteran stated at his June 1998 hearing that he had 
difficulty understanding high voices.  He denied using 
hearing aids, but reported trying to read lips to better 
understand others.  

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the audiometric 
findings in the veteran's case, no substantive changes were 
made with respect to how his bilateral hearing loss is to be 
evaluated. See 64 Fed.Reg. 25202 (1999).
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In this claim, the veteran exhibits level III hearing in the 
right ear, and level II hearing in the left ear, applying the 
results of his March 1997 VA audiological examination to 
38 C.F.R. § 4.87, Tables VI and VII.  Such is evaluated as 
noncompensable for VA rating purposes.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6100 
(1999).

Accordingly, the Board concludes that a higher evaluation for 
the veteran's bilateral hearing loss is not warranted.  In 
reaching this decision, the Board has considered the complete 
history of the disability in question, as well as the current 
clinical manifestations and the effect that bilateral hearing 
loss may have on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2 (1999).  The nature of the original 
disability has been reviewed, and the functional impairment 
which can be attributed to the disability has been taken into 
account.  Nevertheless, the veteran's bilateral hearing loss 
is not impaired to a degree to warrant a higher, compensable 
evaluation under the Schedule for Rating Disabilities.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that the record does not 
reveal that the veteran's bilateral hearing loss has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Secondary service connection for a low back disorder is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

VA General Counsel Precedent Opinions now provide for 
multiple ratings for knee disabilities under Diagnostic Code 
5003-5010 (for degenerative and post-traumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability); VAOPGCPREC 9-98 (issued August 14, 
1998); VAOPGCPREC 23-97 (issued July 1, 1997).  It is not 
clear from the claims file whether arthritis is a 
manifestation of the veteran's service-connected bilateral 
knee disabilities.  In this regard, VA X-rays taken of the 
veteran's knees in February 1986 an in June 1993 did not show 
degenerative changes.  However, a December 1996 VA treatment 
record contained a diagnosis of degenerative joint disease of 
the knees, but X-rays were not obtained at that time.  
Likewise, while X-rays were requested in conjunction with a 
March 1997 VA examination, there is no evidence that X-rays 
were then taken.  

It is the Board's judgment that a claim of service connection 
for bilateral knee arthritis is raised by the record, and 
that such claim is inextricably intertwined with the claims 
for increased evaluations.  Accordingly, the claim must be 
adjudicated before appellate consideration of the claims for 
ratings in excess of 10 percent for each knee.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991)

In addition, the Board finds that further information is 
requested before an informed decision can be made with regard 
to the veteran's claim for a temporary total rating  under 
38 C.F.R. § 4.30.  The veteran's central contention is that 
he is entitled to a convalescent rating based upon a fracture 
of his right patella.  An October 1997 VA treatment record 
noted that an X-ray showed a small fracture under the 
patella, and that the veteran was disabled since August.  A 
November 1997 follow-up record from the VA Medical Center in 
Tampa, Florida noted knee tenderness.  The veteran submitted 
photocopies of these records.  It is not clear when the 
veteran fractured his patella, and these records do not 
appear to be complete.  In July 1998, the RO requested 
records from the VA Medical Center in Tampa from November 
1997 to July 1998, but earlier records were not requested.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession; therefore, they 
must be obtained and associated with the claims file and 
considered in support of the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the above, these claims are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purposes 
of determining the current severity of 
his service-connected recurrent 
dislocations of the knees, and the 
etiology and extent of any arthritis of 
either knee that may be present.  Any and 
all indicated diagnostic studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
particular, the examiner is asked to 
comment on the presence or absence of 
instability or subluxation, the presence 
or absence of arthritis, and the range of 
motion of each knee.  X-rays of the knees 
are requested.  If arthritis is present, 
the examiner must opine whether it is at 
least as likely as not that the arthritis 
was caused or aggravated by the veteran's 
service-connected right or left knee 
dislocations or is causally linked to 
some incident of service.  The examiner 
is also asked to comment on the presence 
or absence of objective evidence of pain 
on manipulation and use, as well as other 
evidence of pain on use.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.

2.  The RO is requested to contact the VA 
medical center in Tampa and request that 
it provide them with photocopies of all 
of the veteran's VA medical records not 
currently incorporated in the claims 
file.

3.  The RO must adjudicate the 
intertwined issue of service connection 
for arthritis of the right and left 
knees, on direct, presumptive, and 
secondary bases.  If service connection 
is granted for arthritis of either knee, 
the RO should apply VA General Counsel 
Opinions 23-97 and 9-98, which provide 
that separate evaluations may be assigned 
for a knee disorder that is manifested 
both by subluxation or lateral 
instability and X-ray evidence of 
arthritis with limited motion.  (Also see 
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), which held that painful 
motion of a major joint caused by 
degenerative arthritis, where the 
arthritis is established by X-ray, is 
deemed to be limited motion and entitled 
to a minimum 10-percent rating even 
though there is no actual limitation of 
motion.) 
4.  The RO should then readjudicate the 
claims for ratings in excess of 10 
percent for right and left knee 
disabilities, and a temporary total 
rating for a right knee disability based 
on convalescent rating under 38 C.F.R. 
§ 4.30.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



